
	
		III
		110th CONGRESS
		2d Session
		S. RES. 196
		IN THE SENATE OF THE UNITED STATES
		
			May 14, 2007
			Mr. Crapo (for himself,
			 Mr. Craig, and Mr. Stevens) submitted the following resolution;
			 which was referred to the Committee on
			 Commerce, Science, and Transportation
		
		
			December 10, 2008
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Commending Idaho on winning the bid to host
		  the 2009 Special Olympics World Winter Games. 
	
	
		Whereas Special Olympics is an international nonprofit
			 organization that promotes personal development through sports training and
			 competition;
		Whereas Special Olympics advances the understanding of
			 intellectual disabilities in the community and the Nation through participation
			 and fellowship;
		Whereas Special Olympics serves more than 2,500,000
			 individuals with intellectual disabilities;
		Whereas Special Olympics offers more than 200 programs in
			 over 160 countries;
		Whereas Special Olympics offers 30 Olympic-type summer and
			 winter sports to both children and adults with intellectual
			 disabilities;
		Whereas Boise, Idaho won the international bid to host the
			 2009 Special Olympics World Winter Games to be held February 6 through 13,
			 2009;
		Whereas thousands of athletes are expected to compete in
			 the 2009 Special Olympics World Winter Games; and
		Whereas the 2009 Special Olympics World Winter Games will
			 be the largest multi-sport event ever held in the State of Idaho: Now,
			 therefore, be it
		
	
		That the Senate—
			(1)applauds the goals
			 and principles of Special Olympics;
			(2)salutes the
			 athletes, coaches, family members, friends, and volunteers that make Special
			 Olympics possible; and
			(3)congratulates the
			 State of Idaho on its selection as the host for the 2009 Special Olympics World
			 Winter Games.
			
